Nichols, Presiding Judge.
The judgment of March 1, 1965, sustained a demurrer which attacked the petition for duplicity because the plaintiff sought to recover in one action on two *560causes of action, each based on a separate telephone conversation to each defendant. The amendment filed on March 5, 1965, in which the plaintiff redrafted his petition, did not cure the defect held by the trial court to exist in its judgment of March 1. Accordingly, the later judgment dismissing the plaintiff’s petition as to American Discount Company was not error. The first judgment established the law of the case and the final judgment to which exception is taken which sustained the demurrer of American Discount Company on the ground that the redrafted petition did not correct the defect previously held to exist was not error for any reason assigned. See Northside Manor, Inc. v. Vann, 219 Ga. 298 (133 SE2d 32).

Judgment affirmed.


Eberhardt and Pannell, JJ., concur.